REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowed in view of the Declaration filed March 24, 2021 by Dr. Link attesting to the fact that the functionalizing of metal chalcogenide, in particular MoS2, as described in the Wang reference (US 2017/010142) “would not result in MoS2 covalently bound phenyl groups having either a halogen moiety or a –(CH3CH2)2N moiety” as required in the instant claims and that the MoS2 of Wang is all 2H and not including the 1T phase as required in the instant claims.   

Amendment to the title:  In compliance with 37 CFR 1.72, Applicant is advised that the title has been amended as follows:
	FUNCTIONALIZED METAL CHALCOGENIDES OF PARTIALLY 1T CRYSTALINE PHASE

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


April 6, 2021